Title: From George Washington to Jedediah Huntington, 8 May 1781
From: Washington, George
To: Huntington, Jedediah


                        Dear Sir

                            Head Quarters New Windsor May 8th 1781
                        
                        Five Months, this day, having elapsed, since you had permission to visit your freinds; I find myself under
                            the indispensable necessity of calling your attention again to your Command. I must request there fore You will be pleased
                            to repair to the Army as soon as may be, after the receipt of this Letter. I am Dear Sir Your Most Obedient Hble Servant.

                    